Title: To George Washington from Lieutenant Colonel Roger Enos, 18 January 1776
From: Enos, Roger
To: Washington, George



may it please your Exellency
Cambridge 18th Jany 1776

When the Hos[t]ilities of our Enemies made it necessary to Raise an Arme for the Common Defence of the Liberties of Amer[i]ca Roused by the Sacrad Call of my Country I thoat it my Duty to Exart my best Abilities Acqured by former Servises for its protection & thierfore without Reluctance bid a Due to

the Tranquil plasurs of Private Life and Joind the armey in which I Servd During the Last Campain if not with Good Forturn at Least without Censure & Should have ben happy Still to have Continued in the publick Service in a military Capacity Co[u]ld I do it with that Confidunce which I think I am intitled to & without which no man of Honour would Chuse to Searve.
By Some misfortune or other I am Satisfied I Do not Stand in that Characture at Hed Quarturs which as a Field officer is necesary to my being Serviceable to the Grate Cause in which we are Engaged I must thierfore beg your Exllencys P[e]rmission to Resign my Command as Lt Colo. of the 16th Regiment to which I was appointed for the present Campain No Dislike to the Service but a Regard to my Honour Soly is the motive of this Request I am with Grate Respect your Exllency most obdt Very Humbe Servt

Roger Enos

